Exhibit 10.1
 
ADEX MEDIA, INC.
 
EMPLOYMENT AGREEMENT
 
 
This Employment Agreement (“Agreement”) by and between AdEx Media, Inc., a
Delaware corporation, (“Employer”) and Kevin Dufficy, an individual
(“Employee”), is effective as of October 23, 2009 (“Effective Date”).  In
consideration of the mutual promises made herein, the Company and Employee agree
as follows:
 
1.  
Employment.  The Company hereby employs Employee, and Employee hereby accepts
employment with the Company upon all of the terms and conditions described in
this Agreement.

 
2.  
Responsibilities.  Subject to the terms of this Agreement, Employee is hereby
employed in the position of Chief Marketing and Technology Officer and shall
perform the functions and responsibilities of that position. Your position will
report directly to Brian Carrozzi, Chief Operating Officer. The Company may
assign additional or different duties to Employee and Employee’s position,
title, job description, duties and responsibilities may be modified from time to
time at the sole discretion of the Company.  Employee shall devote the whole of
Employee’s professional time, attention and energies to the performance of
Employee’s work responsibilities under this Agreement.  While employed by the
Company, Employee will not, without the prior written consent of the Company,
provide services to or assist in any manner any business or third party which
competes with the current or planned business of the Company.

 
3.  
Compensation.  As consideration for the services and covenants described in this
Agreement, the Company agrees to compensate Employee in the following manner:

 
3.1.  
Salary/Wages. Employee’s starting gross salary will be the amount of $185,000
payable on a bi-weekly basis for this regular, full time position.  The fact
that Employee’s salary is expressed as an annualized amount does not create or
imply any minimum employment term.

 
3.2.  
Stock Options/Restricted Stock.  Contingent on approval by the Company’s
Compensation Committee and Board of Directors, Employee will be granted options
to purchase 500,000 shares of the Company’s Common Stock pursuant to the
Company’s stock option plan that will vest over four years. One fourth of the
total option amount shall vest upon the successful completion of twelve months
of service. The remaining options shall vest pro-rata over the following three
years in accordance with the terms of the Option Agreement evidencing the
grant.  The strike price of the options granted will be the closing price of the
Company’s stock on the date of the options grant.

 
3.3.  
Benefits.  Employee will be entitled to two weeks of vacation each year.  If the
Company, in its sole discretion, adopts a general employee benefit plan or
policy concerning benefits such as holidays, leaves of absence, health
insurance, etc., such benefits, if any, will be available to Employee in
accordance with any eligibility requirements, policies, or procedures adopted by
the Company from time to time during the existence of this Agreement.  The
rights, if any, of Employee and Employee’s dependents under any such benefit
plans or policies shall be governed solely by the terms of such plans or
policies. The Company reserves to itself, or its designated administrators,
exclusive authority and discretion to determine all issues of eligibility,
interpretation and administration of each such benefit plan or policy. The
Company’s employment benefits, and policies related thereto, are subject to
termination, modification or limitation at the Company’s sole discretion at any
time.

 
3.4.  
Total Compensation.  Employee agrees that the compensation stated above
constitutes the full and exclusive consideration and compensation for all
services rendered under the Agreement and for all promises and obligations under
this Agreement.

 
3.5.  
Business Expenses.  The Company shall pay or reimburse Employee’s reasonable
pre-approved business expenses, including expenses incurred for travel on
Company business, in accordance with the policies and procedures of the Company,
as may be adopted or amended from time to time at the Company’s sole discretion.
If Employee incurs business expenses under this Agreement, Employee shall submit
monthly to the Company a request for reimbursement together with supporting
documentation satisfactory to the Company.

 
Employment Agreement: Page 1
 
 

--------------------------------------------------------------------------------

 
 
3.6.  
Bonus. You will be entitled to participate in the Company’s management bonus
program which is currently being developed. All bonuses are subject to approval
by the Company’s Board of Directors and Compensation Committee.

 
4.  
Company Policies.  Employee agrees to abide by the Company’s policies, practices
and procedures, written and unwritten, as they may from time to time be adopted
or modified by the Company at its sole discretion. The Company’s written
policies, practices and procedures, including any Employee Handbook and/or Code
of Conduct, shall be binding on Employee unless superseded by or in conflict
with this Agreement. Copies of written policies and procedures shall be
available to Employee in the offices of the Company, and Employee shall be
responsible at all times to review these policies and procedures.

 
5.  
Warranties.  Employee hereby represents and warrants that he or she has taken no
confidential, proprietary or trade secret information from Employee’s prior
employer or employers, and will not knowingly disclose such information to the
Company, or improperly use any such information on behalf of the Company.
Employee acknowledges that the Company has specifically demanded that, if
Employee has any such confidential, proprietary or trade secret knowledge or
information, Employee shall not use such information while employed by the
Company for the benefit of the Company.  Employee further warrants that by
entering into this Agreement with the Company he or she is not violating any of
the terms, agreements, or covenants of any previous employment or
association.  Employee further acknowledges that the Company has advised
Employee to consult with his or her personal attorney concerning this proposed
employment, matters relating to prior employment and any agreements or other
matters that might affect employment by the Company.  Employee acknowledges and
agrees that neither the Company nor anyone acting on its behalf induced or
solicited Employee to breach any contract or other enforceable obligation in
connection with any proposed employment with the Company. If at any time
Employee’s duties with the Company begin to conflict with any prior agreement,
Employee shall promptly notify the Company and shall cease and desist from any
such duties.

 
6.  
Prior Inventions.  Employee acknowledges that, except for the inventions
disclosed on Appendix A, attached hereto, Employee does not have any right or
claim to any invention, idea, process, formula, discovery, copyright, patent or
other such item or matter.  No rights are hereby conveyed to inventions, if any,
made by Employee prior to employment by the Company, which inventions are listed
in Appendix A.

 
7.  
Subsequent Invention Disclosure. Employee agrees to promptly disclose in writing
to the Company any and all inventions which Employee develops during the term of
employment, including all software programs, source or object code,
improvements, inventions, formulas, ideas, processes, techniques, know-how and
data, whether or not patentable, that Employee makes or conceives or reduces to
practice or develops, either alone or jointly with others, during the term of
employment by the Company.  Employee will also disclose to the Company all
inventions made, conceived, reduced to practice, or developed by Employee within
six months of the termination of employment by the Company that result from
prior work with the Company. Such disclosures shall be received by the Company
in confidence and do not extend the assignment of inventions disclosed beyond
that required by law.

 
8.  
Assignment of Inventions.  Except as excluded by paragraph 9, Employee hereby
assigns and agrees that any and all inventions, discoveries or improvements that
Employee conceives or makes or may conceive or make during the period of
employment relating to or in any way pertaining to or connected with the
systems, products, computer programs, software, software codes, apparatus or
methods employed, manufactured or constructed by the Company, or to systems,
products, apparatus or methods with respect to which the Company engages in,
requests or anticipates research or development, shall be the sole and exclusive
property of the Company to the maximum extent permitted by California Labor Code
Section 2870.  The Company shall be the sole owner of all worldwide trade
secrets, patents, copyrights, Moral Rights and other intellectual property
rights in connection with such inventions.  Employee further acknowledges that
such inventions, including computer programs, software codes and other works of
authorship, are “works made for hire” for purpose of the Company’s rights under
copyright laws.  Employee hereby assigns to the Company any rights he or she may
have or acquire in such inventions, to the maximum extent allowed by law.
Employee further agrees to assign, and hereby does assign to the Company the
entire right, title and interest in and to all such inventions, discoveries or
improvements as well as any modifications or improvements thereto that may be
made and all worldwide trade secrets, patents, copyrights,

 
Employment Agreement: Page 2
 
 

--------------------------------------------------------------------------------

 
 
 
  
Moral Rights and other intellectual property rights in connection therewith. As
used herein, “Moral Rights” means any rights to claim authorship of an
invention, to object to or prevent the modification of any Invention, or to
withdraw from circulation or control the publication or distribution of any
invention, and any similar right, existing under judicial or statutory law of
any country in the world, or under any treaty, regardless of whether or not such
right is denominated or generally referred to as a “moral right.”  Employee
understands that any inventions, discoveries or ideas that Employee has created
or possessed prior to Employee’s employment by the Company are specified in
Appendix A attached to this Agreement and will not be considered to be the
property of the Company.

 
9.  
Inventions Not Assigned.  In accordance with California Labor Code Section 2870,
this Agreement does not require the assignment of an invention which qualifies
fully for protection under Section 2870, which provides as follows:

 
 
(A) ANY PROVISION IN AN EMPLOYMENT AGREEMENT WHICH PROVIDES THAT AN EMPLOYEE
SHALL ASSIGN, OR OFFER TO ASSIGN, ANY OF HIS OR HER RIGHTS IN AN INVENTION TO
HIS OR HER EMPLOYER SHALL NOT APPLY TO AN INVENTION THAT THE EMPLOYEE DEVELOPED
ENTIRELY ON HIS OR HER OWN TIME WITHOUT USING THE EMPLOYER'S EQUIPMENT,
SUPPLIES, FACILITIES, OR TRADE SECRET INFORMATION EXCEPT FOR THOSE INVENTIONS
THAT EITHER:

 
 
(1) RELATE AT THE TIME OF CONCEPTION OR REDUCTION TO PRACTICE OF THE INVENTION
TO THE EMPLOYER'S BUSINESS, OR ACTUAL OR DEMONSTRABLY ANTICIPATED RESEARCH OR
DEVELOPMENT OF THE EMPLOYER; OR

 
 
(2) RESULT FROM ANY WORK PERFORMED BY THE EMPLOYEE FOR THE EMPLOYER.

 
 
(B) TO THE EXTENT A PROVISION IN AN EMPLOYMENT AGREEMENT PURPORTS TO REQUIRE AN
EMPLOYEE TO ASSIGN AN INVENTION OTHERWISE EXCLUDED FROM BEING REQUIRED TO BE
ASSIGNED UNDER SUBDIVISION (A), THE PROVISION IS AGAINST THE PUBLIC POLICY OF
THIS STATE AND IS UNENFORCEABLE.

 
10.  
Assistance.  Employee will assist the Company in every proper way to obtain for
the Company and enforce all patents, copyrights, mask work rights, trade secret
rights and other legal protections for the assigned inventions in any and all
countries.  Employee will execute any documents that the Company may reasonably
request for use in obtaining or enforcing such patents, copyrights, mask work
rights, trade secrets and other legal protections.  Employee’s obligations under
this section will continue beyond the termination of employment with the
Company, provided that the Company will compensate Employee upon the Company’s
request of such assistance.  Employee hereby appoints the Secretary of the
Company as Employee’s attorney-in-fact to execute documents on Employee’s behalf
to effect the obligations of Employee under this Section 10.

 
 
Employment Agreement: Page 3
 
 

--------------------------------------------------------------------------------

 
 
11.  
Confidential, Proprietary, and Trade Secret Information.  During the course of
employment, Employee will come into possession of or acquire knowledge of
confidential, proprietary and trade secret information of the Company.  Employee
hereby covenants and agrees that Employee will not, either during the term of
employment or at any time thereafter, disclose any such confidential,
proprietary or trade secret information to any person, firm, corporation,
association, partnership or other entity (other than those in the Company’s
organization qualified and authorized to receive such information) for any
purpose or reason whatsoever.  Such confidential and proprietary information
shall be deemed to include, but not be limited to, (i) Company products,
designs, software, software codes, software developments, research projects,
improvements and methods of operation, (ii) business plans, marketing plans and
related information, (iii) the names, lists, buying habits and practices of the
Company’s customers, clients and vendors, and the relationships between them and
the Company, (iv) the Company’s financial condition, profit performance and
financial requirements, and (v) all other confidential information of, about or
concerning the Company, the manner of operation of the Company and other
confidential data of any kind, nature or description relating to the
Company.  Employee specifically agrees not to make use of any such confidential
or proprietary information for Employee’s own purpose, or for the benefit of any
person, firm, corporation or other entity except the Company.  Employee will
abide by the Company’s policies and procedures, as established from time to time
for the protection of its trade secrets and confidential information. Employee
does not know of any of the Company’s confidential, proprietary or trade secret
information other than the information learned from the Company.  Further,
Employee agrees to be bound by, and to execute such additional instruments as
may be necessary or desirable to evidence Employee’s agreement to be bound by,
all nondisclosure or similar covenants between the Company and any third party.

 
12.  
Return of Property.  All confidential, proprietary and trade secret information,
and all other documents, records, apparatus, equipment and other physical
property which is furnished to or obtained by Employee in the course of
employment with the Company shall be and remain the sole property of the
Company. Employee agrees that, upon termination of his or her employment,
Employee shall return all such property and agrees not to make or retain copies,
reproductions or summaries of any such property without the express written
consent of the Company.

 
13.  
Non-Solicitation.  For a period of two years immediately following the
termination of this Agreement, Employee agrees not to, either directly or
indirectly, attempt to recruit, solicit or take away any of the employees of the
Company who worked for the Company at any time during the term of this
Agreement; make known to any person, firm or corporation the names or addresses
of, or any information pertaining to, any current or former employees of the
Company; attempt to call on, solicit or take away any customers of the Company
or any other persons, corporations or other entities with which the Company has
had or contemplated any business transaction or relationship during his or her
employment with the Company, including, but not limited to, investments,
licenses, joint ventures, and agreements for development, with the use of any
proprietary or confidential information or trade secret of the Company, for
purposes of entering into any business transaction or relationship with any such
customers or other persons, corporations, or other entities.

 
14.  
Equitable Relief.  Employee and the Company agree that in the event of any
breach of paragraphs 6, 7, 8, 9, 10, 11, 12, or 13 of this Agreement, the
Company and Employee will not have an adequate remedy at law. Thus, in the event
of such a breach or threatened breach, the Company and/or Employee will be
entitled to such equitable and injunctive relief as may be available to prevent
and restrain the breach of the provisions of said paragraphs. Such availability
to obtain injunctive relief will not prevent the Company or Employee from
pursuing any other equitable or legal relief, including the recovery of damages
from such breach or threatened breach.

 
15.  
At-Will Employment.  Employee’s Employment at the Company is at will. This means
that employment may be terminated with or without Cause and with or without
notice at any time by either the Employee or the Company.  Nothing in this or
any other document or statement shall limit the right to terminate employment at
will.  No officer, manager, supervisor or employee of the Company has any
authority to enter into an agreement for employment for any specified period of
time or to make an agreement for employment other than at-will.  Only the CEO of
the Company has the authority to make any such agreement and then only in a
writing that expressly modifies the policy of at-will employment. For purposes
of this Agreement, any of the following shall constitute “Cause”:  (i) willful
or habitual breach of or failure to perform Employee's duties pursuant to the
terms of this Agreement; (ii) fraud, dishonesty,

 
Employment Agreement: Page 4
 
 

--------------------------------------------------------------------------------

 
 
  
or other act of substantial misconduct in the performance of Employee’s duties
pursuant to the terms of this Agreement, (viii) willful failure or refusal to
comply or violation of  any policies, standards and regulations of Employer, as
may be modified from time, (ix) conviction of or plea of guilty or nolo
contendere to a felony or misdemeanor involving moral turpitude, (x) continuing
failure to communicate and fully disclose material information to the Board of
Directors, the failure of which would materially adversely impact the Company or
may result in a violation of state or federal securities laws, or (xi) debarment
by any federal agency that would limit or prohibit Employee from serving in his
capacity for Employer under this Agreement.

 
16.  
Employment Eligibility Verification.  For purposes of federal immigration law,
Employee will be required to provide to the Company documentary evidence of
Employee’s identity and eligibility for employment in the United States.  Such
documentation must be provided to the Company within three business days of the
date of hire or Employee’s employment may be terminated.

 
17.  
Notification.  Employee authorizes the Company to notify Employee’s future
employers of the terms of this Agreement and Employee’s responsibilities
hereunder.

 
18.  
Name and Likeness Rights.  Employee authorizes the Company to use, reuse, and to
grant others the right to use and reuse Employee’s name, photograph, likeness
(including caricature), voice, and biographical information, and any
reproduction or simulation therof, in any media now known or hereafter developed
(including, but not limited to, film, video and digital or other electronic
media), both during and after Employee’s employment with the Company, for
whatever purposes the Company deems necessary.

 
19.  
Governing Law.  This Agreement shall be construed in accordance with and
governed by the laws of the State of California.

 
20.  
Interpretation.  This Agreement shall be interpreted in accordance with the
plain meaning of its terms and not strictly for or against either party.

 
21.  
Headings.  The headings of this Agreement are intended solely for the
convenience of reference and should be given no effect in the construction or
interpretation of this Agreement.

 
22.  
Entire Agreement.  This Agreement embodies the complete agreement and
understanding of the parties related to his or her employment of the Employee by
the Company, superseding any and all other prior or contemporaneous oral or
written agreements or communications between the parties hereto with respect to
the employment of the Employee by the Company, and contains all of the covenants
and agreements of any kind whatsoever between the parties with respect to such
employment. Each party acknowledges that no representations, inducements,
promises or agreements, whether oral or written, express or implied, have been
made by either party or anyone acting on behalf of any party, that are not
incorporated herein and that no other agreement or promise not contained herein
shall be valid or binding.

 
23.  
Modification.  This Agreement may be modified or amended only by an agreement in
writing signed by the parties hereto.

 
24.  
Waiver.  The failure of either party to insist, in any one or more instances,
upon performance of the terms or conditions of this Agreement shall not be
construed as a waiver or relinquishment of any right granted under this
Agreement or of the future performance of any such term or condition.

 
25.  
Severability.  Should any provision or part of this Agreement be held by a court
of competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions and parts shall be unaffected and shall continue in full force and
effect, and said invalid, void or unenforceable provision or part shall be
deemed not to be part of this Agreement.

 
Employment Agreement: Page 5
 
 
 

--------------------------------------------------------------------------------

 
 
26.  
No Partnership.  The parties agree that nothing expressed or implied in this
Agreement shall be deemed or construed by the parties hereto, or by any third
person, to create the relationship of principal and agent or of partnership or
joint venture or of lessor and lessee or of any other association between
Employee and Company other than that of employer and employee.

 
27.  
Voluntary Agreement.  Employee and the Company represent and agree that each has
reviewed all aspects of this Agreement, has carefully read and fully understands
all provisions of this Agreement, and is voluntarily entering into this
Agreement.  Each party represents and agrees that such party has had the
opportunity to review any and all aspects of this Agreement with the legal, tax
or other advisor or advisors of such party’s choice before executing this
Agreement.

 
28.  
Successors and Assigns.  This Agreement shall be binding upon, inure to the
benefit of, and be enforceable by and against the Employee’s heirs,
beneficiaries and legal representatives. The rights and obligations of Employee
may not be delegated or assigned except as expressly set forth in this
Agreement. In the event of a sale of all or substantially all of the Company’s
capital stock, sale of all, or substantially all of the Company’s assets, or
consolidation or merger of the Company with or into another corporation, entity
or individual, the Company may assign its rights and obligations under this
Agreement to its successor-in-interest, and such successor-in-interest shall be
deemed to have acquired all rights and assumed all obligations of the Company
under this Agreement.

 
29.  
Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 
30.  
Alternative Dispute Resolution Program.  Employee understands and agrees that,
as a condition of employment, employee will enter into an agreement, attached as
Appendix B, to arbitrate all disputes arising out of or related to the
termination of employment, as well as any unlawful discrimination, or unlawful
harassment (including sexual harassment) claims. Only an arbitrator, not a judge
or a jury, will hear such disputes.

 
31.  
Trinet. Our benefits, payroll, and other human resource management services are
provided through TriNet Employer Group, Inc., a professional employer
organization.  As a result of AdEx Media, Inc.’s arrangement with TriNet, TriNet
will be considered your employer of record for these purposes and your managers
here at AdEx Media, Inc. will be responsible for directing your work, reviewing
your performance, setting your schedule, and otherwise directing your work at
AdEx Media, Inc.

 
 


 
 EMPLOYEE
 
ADEX MEDIA, INC.
 
By:
 
Signature
 
Signature
     
Print Name
 
Print Title
Date
 
Date

 
Employment Agreement: Page 6
 
 

--------------------------------------------------------------------------------

 
 
Appendix A
 
Inventions
 
Except as set forth below, I hereby acknowledge that at this time I have no
right, title, or other interest in any invention, patent, copyright, or other
such material other than the following: (If none, so state)
 
NONE.
 
DATED:_______________________
 


 
_______________________________
Employee


 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Appendix B
 
Alternative Dispute Resolution (ADR) Policy and Agreement
 
 
1.  
Agreement to Arbitrate.

 
1.1.  
In the event that any employment dispute arises between AdEx Media, Inc.
(“Company”) and Kevin Dufficy (“Employee”), the parties involved will make all
efforts to resolve any such dispute through informal means. If these informal
attempts at resolution fail and if the dispute arises out of or is related to
the parties’ Employment Agreement, the termination of Employee’s employment or
alleged unlawful discrimination, including but not limited to unlawful
harassment, the Company and Employee will submit the dispute to final and
binding arbitration in San Francisco County, California, except as set forth in
paragraph 14 of the Employment Agreement.

 
1.2.  
The parties expressly understand and agree that arbitration is the exclusive
remedy for all such disputes; with respect to such disputes, no other action may
be brought in court or any other forum (except actions to compel arbitration
hereunder). THIS ALTERNATIVE DISPUTE RESOLUTION (“ADR”) AGREEMENT IS A WAIVER OF
THE PARTIES’ RIGHTS TO A CIVIL COURT ACTION FOR A DISPUTE RELATING TO BREACH OF
THE PARTIES’ EMPLOYMENT AGREEMENT, TERMINATION OF THAT EMPLOYMENT OR ALLEGED
UNLAWFUL DISCRIMINATION, WHICH INCLUDES RETALIATION OR SEXUAL OR OTHER UNLAWFUL
HARASSMENT; ONLY AN ARBITRATOR, NOT A JUDGE OR JURY, WILL DECIDE THE DISPUTE.

 
1.3.  
Employment disputes arising out of or related to termination of employment or
alleged unlawful discrimination, including retaliation or sexual or other
unlawful harassment, shall include, but not be limited to, the following:
alleged violations of federal, state and/or local constitutions, statutes or
regulations; claims based on any purported breach of contractual obligation,
including breach of the covenant of good faith and fair dealing; and claims
based on any purported breach of duty arising in tort, including violations of
public policy. Disputes related to workers’ compensation and unemployment
insurance are not arbitrable hereunder. Claims for benefits covered by a
separate benefit plan that provides for arbitration are not covered by this ADR
Agreement. Also, nothing in the Employment Agreement or in the ADR Policy shall
be construed as precluding Employee from filing a charge with the Equal
Employment Opportunity Commission (“EEOC”), the National Labor Relations Board
(“NLRB”) or other federal, state or local agencies, seeking administrative
assistance in resolving claims. However, any claim that cannot be resolved
administratively through such an agency shall be subject to the Employment
Agreement and this ADR Policy and Agreement.

 
2.  
Request for Arbitration.

 
2.1.  
Attempt at Informal Resolution of Disputes.  Prior to submission of any dispute
to arbitration, Employee and the Company shall attempt to resolve the dispute
informally as follows: Employee and the Company will select a mediator from a
list provided by the Federal Mediation and Conciliation Service or other similar
agency who will assist the parties in attempting to reach a settlement of the
dispute. The mediator may make settlement suggestions to the parties but shall
not have the power to impose a settlement upon them. If the dispute is resolved
in mediation, the matter shall be deemed closed. If the dispute is not resolved
in mediation and goes to the next step (binding arbitration), any proposals or
compromises suggested by either of the parties or the mediator shall not be
referred to in or have any bearing on the arbitration procedure. The mediator
cannot also serve as the arbitrator in any subsequent proceeding unless all
parties expressly agree in writing.

 
ADR Policy and Agreement: Page 1
 
 

--------------------------------------------------------------------------------

 
 
2.2.  
Arbitration Procedures.  The party desiring arbitration, whether Employee or the
Company, must submit a “Request For Arbitration” in writing to the other party
within the time period required by the law that applies to the claim under the
applicable statute of limitations.  If the “Request for Arbitration” is not
submitted in accordance with the aforementioned time limitations, the party
failing to do so will not be able to bring that party’s claims to this or any
other forum. The “Request for Arbitration” form must, unless otherwise required
by law, clearly state “Request for Arbitration” at the beginning of the first
page and include the following information:

 
(a)  
A factual description of the dispute in sufficient detail to advise the other
party of the nature of the dispute;

 
(b)  
The date on which the dispute first arose;

 
(c)  
The names, work locations and telephone numbers of any individuals, including
employees or supervisors, with knowledge of the dispute; and

 
(d)  
The relief requested by the requesting party.

 
The responding party may submit counterclaim(s) in like manner in accordance
with applicable law.
 
2.3.  
Selection of Arbitrator.  All disputes will be resolved by a single Arbitrator,
who will be mutually selected by the Company and Employee. If the parties cannot
agree on an Arbitrator, then a list of five arbitrators, experienced in
employment matters, shall be provided by the Federal Mediation and Conciliation
Service. The Arbitrator will be selected by the parties who will alternately
strike names from the list. The last name remaining on the list will be the
Arbitrator selected to resolve the dispute. Upon selection, the Arbitrator shall
set an appropriate time, date and place for the arbitration, after conferring
with the parties to the dispute.

 
2.4.  
The Arbitrator’s Authority.  The Arbitrator shall have the following powers:

 
(a)  
To rule on motions regarding discovery, procedural, and evidentiary issues
arising during the arbitration.

 
(b)  
To rule on motions to dismiss and/or motions for summary judgment applying the
standards governing such motions under the Federal Rules of Civil Procedure.

 
(c)  
To issue protective orders on the motion of any party or third-party witness.
Such protective orders may include, but are not limited to, sealing the record
of the arbitration, in whole or in part (including discovery proceedings and
motions, transcripts, and the decision and award), to protect the privacy or
other constitutional or statutory rights of parties and/or witnesses.

 
(d)  
To determine only the issue(s) submitted to him/her. The issue(s) must be
identifiable in the “Request for Arbitration” or counterclaim(s). Except as
required by law, any issue(s) not identifiable in those documents is outside the
scope of the Arbitrator’s jurisdiction and any award involving such issue(s),
upon motion by a party, shall be vacated.

 
2.5.  
Discovery.  The discovery process shall proceed and be governed, consistent with
the standards of the Federal Rules of Civil Procedure, as follows:

 
(a)  
Unless otherwise required by law, the parties may obtain discovery by any of the
methods allowed under the Federal Rules of Civil Procedure.

 
(b)  
To the extent permitted by the Federal Arbitration Act or applicable California
law, each party shall have the right to subpoena witnesses and documents during
discovery and for the arbitration.

 
(c)  
All discovery requests shall be submitted no less than sixty (60) days before
the hearing date.

 
ADR Policy and Agreement: Page 2
 
 

--------------------------------------------------------------------------------

 
 
 
(d)  
The scope of discoverable evidence shall be in accordance with Federal Rule of
Civil Procedure 26(b)(1).

 
(e)  
The Arbitrator shall have the power to enforce the aforementioned discovery
rights and obligations by the imposition of the same terms, conditions,
consequences, liabilities, sanctions and penalties as can or may be imposed in
like circumstances in a civil action by a federal court under the Federal Rules
of Civil Procedure, except the power to order the arrest or imprisonment of a
person.

 
2.6.  
Hearing Procedure.  The hearing shall be held at a location mutually agreed upon
by the parties, or as determined by the Arbitrator in the absence of an
agreement, and shall proceed according to the American Arbitration Association’s
“National Rules for the Resolution of Employment Disputes” in effect at the time
of the arbitration, with the following amendments:

 
(a)  
The Arbitrator shall rule at the outset of the arbitration on procedural issues
that bear on whether the arbitration is allowed to proceed.

 
(b)  
Each party has the burden of proving each element of its claims or
counterclaims, and each party has the burden of proving any of its affirmative
defenses.

 
(c)  
In addition to, or in lieu of, closing argument, either party shall have the
right to present a post-hearing brief, and the deadline for exchanging any
post-hearing briefs shall be mutually agreed on by the parties and the
Arbitrator, or determined by the Arbitrator in the absence of agreement.

 
2.7.  
Substantive Law.

 
(a)  
The parties agree that they will be afforded the identical legal, equitable, and
statutory remedies as would be afforded them were they to bring an action in a
court of competent jurisdiction.

 
(b)  
The applicable substantive law shall be the law of the State of California or
federal law. Choice of substantive law in no way affects the procedural aspects
of the arbitration, which are exclusively governed by the provisions of this ADR
Agreement.

 
2.8.  
Opinion and Award.  The Arbitrator shall issue a written opinion and award, in
conformance with the following requirements:

 
(a)  
The opinion and award must be signed and dated by the Arbitrator.

 
(b)  
The Arbitrator’s opinion and award shall decide all issues submitted.

 
(c)  
The Arbitrator’s opinion and award shall set forth the legal principles
supporting each part of the opinion.

 
(d)  
The Arbitrator shall have the same authority to award remedies, damages and
costs as provided to a judge and/or jury under parallel circumstances.

 
2.9.  
Enforcement of Arbitrator’s Award.  Following the issuance of the Arbitrator’s
decision, any party may petition a court to confirm, enforce, correct or vacate
the Arbitrator’s opinion and award under the Federal Arbitration Act, and/or
applicable California law.

 
2.10.  
Fees and Costs.  Unless otherwise required by law, fees and costs shall be
allocated in the following manner:

 
(a)  
Each party shall be responsible for its own attorneys’ fees, except as otherwise
provided by law for the particular claim(s) at issue.

 
(b)  
The parties shall share equally the cost of the arbitrator’s services, the
facility in which the arbitration is to be held, and any similar costs.

 
(c)  
The parties shall share equally the cost of a court reporter to transcribe the
arbitration proceedings. Each party shall advance the cost for said party’s
transcript of the proceedings.

 
ADR Policy and Agreement: Page 3
 
 

--------------------------------------------------------------------------------

 
 
(d)  
Each party shall advance its own costs for witness fees, service and subpoena
charges, copying, or other incidental costs that each party would bear during
the course of a civil lawsuit.

 
(e)  
Each party shall be responsible for its costs associated with discovery, except
as required by law or court order.

 
3.  
Severability. Each term, clause and provision of this ADR Agreement is separate
and independent, and should any term, clause or provision of this ADR Agreement
be found to be invalid or unenforceable, the validity of the remaining terms,
clauses, and provisions shall not be affected. As to those terms, clauses and
provisions found to be invalid or unenforceable, they shall be replaced with
valid and enforceable terms, clauses or provisions or shall be modified, in
order to achieve, to the fullest extent possible, the economic, business and
other purposes of the invalid or unenforceable terms, clauses or provisions.

 
EMPLOYEE
 
ADEX MEDIA, INC.
 
By:
 
Signature
 
Signature
     
Print Name
 
Print Title
Date
 
Date

 


ADR Policy and Agreement: Page 4